IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                             : NO. 218
                                                   :
AMENDMENT OF RULE 328 OF THE                       : DISCIPLINARY RULES DOCKET
PENNSYLVANIA RULES OF                              :
DISCIPLINARY ENFORCEMENT                           :
                                                   :
                                                   :


                                                ORDER

PER CURIAM

       AND NOW, this 10th day of March, 2022, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
submitted without publication in the interests of justice and efficient administration
pursuant to Pa.R.J.A. No. 103(a)(3),

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that rule 328 of the Pennsylvania Rules of Disciplinary Enforcement is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and in brackets.